



Exhibit 10.7


INCREMENTAL FACILITY AMENDMENT


INCREMENTAL FACILITY AMENDMENT, dated as of August 9, 2017 (this “Incremental
Facility Amendment”) to the Credit Agreement, dated as of February 26, 2016 (as
amended or modified from time to time, the “Credit Agreement”), among Aspen
Technology, Inc. (the “Borrower”), each lender from time to time party thereto
(collectively, the “Lenders” and individually, a “Lender”), JPMORGAN CHASE BANK,
N.A., as Administrative Agent and Issuing Bank and certain other Lenders acting
in such capacity from time to time, as Issuing Banks.
W I T N E S S E T H:


WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to make, and
have made, certain loans and other extensions of credit to the Borrower;
WHEREAS, the Borrower desires to amend Schedule 3.11 of the Credit Agreement
and, pursuant to Section 2.20 of the Credit Agreement, has requested an increase
in the aggregate Revolving Credit Commitments under the Credit Agreement in an
amount of $100,000,000;
WHEREAS, each Lender signatory to this Incremental Facility Amendment (each, an
“Incremental Facility Lender”) has agreed to, among other things, provide the
additional Revolving Credit Commitments in the amount set forth opposite to its
name in the commitment schedule attached hereto as Schedule A (the “Incremental
Commitment Schedule”; such additional Incremental Revolving Commitments set
forth in the Incremental Commitment Schedule, the “Incremental Commitments”)
upon the terms and subject to the conditions set forth herein;
WHEREAS, JPMorgan Chase Bank, N.A. and Silicon Valley Bank are appointed by the
Borrower to act as Joint Lead Arrangers and Joint Bookrunners for the
Incremental Commitments;
NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto hereby agree as follows:
SECTION 1.    Defined Terms. Unless otherwise defined herein, terms defined in
the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement.
SECTION 2.    Incremental Revolving Credit Commitments.
(a)    On the Increase Effective Date (as defined below), this Incremental
Facility Amendment shall constitute an increase in the Revolving Credit
Commitments of the Lenders pursuant to Section 2.20 of the Credit Agreement, the
Incremental Commitments shall constitute additional “Revolving Credit
Commitments” and any loans made pursuant to the Incremental Commitments shall
constitute “Revolving Loans” and “Loans” under the Credit Agreement.
(b)    The Incremental Commitments shall have the same terms and conditions as
those of the Revolving Credit Commitments existing prior to the Increase
Effective Date under the Credit Agreement. No increase of the Revolving Increase
Commitments pursuant to this Incremental Facility Amendment increases the Letter
of Credit Facility set forth in the Credit Agreement.
(c)    From the Increase Effective Date until the Maturity Date, all Revolving
Loans shall be made in accordance with the Revolving Credit Commitments of the
Lenders after giving effect to the Incremental Commitments. If any Revolving
Loans are outstanding on the Increase Effective Date, the Lenders immediately
after effectiveness of such Incremental Commitment shall purchase and assign at
par such amounts of the Revolving Loans outstanding at such time as the
Administrative Agent may require such that each Lender holds its Pro Rata Share
of all Revolving Loans outstanding after giving effect to all such assignments.
On the Increase Effective Date, each Incremental Facility Lender will
automatically and without further act be deemed to have assumed a portion in
outstanding Letters of Credit such that, after giving effect to such deemed
assignment and assumption of participations, the percentage of the aggregate
outstanding participations in Letters of Credit held by such Incremental
Facility Lender equals its Pro Rata Shares (after giving effect to the
Incremental Commitments). For the avoidance of doubt, it is understood that
facility fees with respect to the Incremental Commitments shall accrue from the
Increase Effective Date.
SECTION 3.    Schedule 3.11 Amendment. Schedule 3.11 to the Credit Agreement is
deleted in its entirety and replaced with the Schedule attached as Schedule C
hereto





--------------------------------------------------------------------------------





SECTION 4.    Fees. The Borrower agrees to pay on the Increase Effective Date to
the Administrative Agent, for the account of each Incremental Facility Lender,
fees in the amounts previously communicated by the Borrower and the Arrangers to
each such Incremental Facility Lender.
SECTION 5.    Amendments to Credit Agreement to Reflect the Incremental
Commitments. Schedule 2.01 of the Credit Agreement is hereby replaced with the
revised Revolving Credit Commitments schedule attached hereto as Schedule B.
SECTION 6.    Effectiveness of Incremental Facility Amendment. This Incremental
Facility Amendment shall become effective upon satisfaction of the following
conditions precedent (such date, the “Increase Effective Date”):
The Administrative Agent shall have received the following:
(a)    counterparts to this Incremental Facility Amendment duly executed by the
Borrower, each other Loan Party and each Incremental Facility Lender;
(b)    a fee for the account of each Incremental Facility Lender that is a party
to this Incremental Facility Amendment in accordance with Section 4 hereof;
(c)    all other fees required to be paid, and all expenses for which invoices
have been presented (including the reasonable and documented fees and
reasonable, documented, out-of-pocket expenses of legal counsel) required to be
paid in accordance with the Loan Documents;
(d)    a certificate of the Borrower dated as of the Increase Effective Date (i)
certifying and attaching the resolutions adopted by the Borrower approving or
consenting to such increase, and (ii) certifying that, before and after giving
effect to such increase, (A) the representations and warranties contained in the
Loan Documents are true and correct in all material respects (except for
representations and warranties qualified as to materiality and Material Adverse
Effect, which shall be true and correct in all respects) on and as of Increase
Effective Date, as though made on and as of such date (except to the extent any
such representation or warranty specifically relates to an earlier date in which
case such representation and warranty shall be accurate in all material respects
as of such earlier date), and (B) no event has occurred and its continuing, or
would result from the Incremental Commitments, that constitutes a Default or
Event of Default; and
(e)    a signed opinion, dated as of the Increase Effective Date, addressed to
the Administrative Agent and the Incremental Facility Lenders from legal counsel
to the Borrower covering the matters reasonably requested by the Administrative
Agent.


SECTION 7.    Representations and Warranties. To induce the other parties hereto
to enter into this Incremental Facility Amendment and to provide the Incremental
Commitments, the Borrower and each other Loan Party hereby represents and
warrants to the Administrative Agent and to each Incremental Facility Lender, as
of the Increase Effective Date:
(a)    The Borrower and each other Loan Party has the power and authority, and
the legal right, to make, deliver and perform this Incremental Facility
Amendment, and to perform its obligations hereunder. The execution, delivery and
performance by the Borrower and each other Loan Party of this Incremental
Facility Amendment has been authorized by all necessary corporate or limited
liability company action, and no other corporate, limited liability company or
other organizational proceedings on the part of the Borrower or such other Loan
Party is necessary to consummate such transactions.
(b)    This Incremental Facility Amendment has been duly executed and delivered
on behalf of the Borrower and each other Loan Party. This Incremental Facility
Amendment is a legal, valid and binding obligation of the Borrower and each
other Loan Party, enforceable against the Borrower and each other Loan Party in
accordance with its terms, subject to bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law) and an implied covenant of good faith and fair dealing, and is in full
force and effect subject to bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting creditors’ rights generally and by general equitable
principles (whether enforcement is sought by proceedings in equity or at law).
SECTION 8.    Reaffirmation.
(a)    The Borrower agrees and reaffirms all of its Obligations and the Liens
and security interests granted to secure the Obligations, in each case, under
the Loan Documents, shall extend to cover the Incremental Commitments and all





--------------------------------------------------------------------------------





Loans, interest thereon and fees and expenses and the other Obligations in
respect thereof pursuant to the terms of the Loan Documents.
(b)    Each Loan Party other than the Borrower agrees and reaffirms that its
guarantee of all of the Obligations, and the Liens and security interests
granted to secure the Obligations, in each case, under the Loan Documents, shall
extend to cover the Incremental Commitments and all Loans, interest thereon and
fees and expenses and the other Obligations in respect thereof pursuant to the
terms of the Loan Documents.
SECTION 9.    Effect on the Credit Agreement. (a) Except as specifically amended
above, the Credit Agreement shall continue to be in full force and effect and is
hereby in all respects ratified and confirmed.
(b)    The execution, delivery and effectiveness of this Incremental Facility
Amendment shall not operate as a waiver of any right, power or remedy of any
Lender or the Administrative Agent under the Credit Agreement, nor constitute a
waiver of any provision of any of the Credit Agreement.
SECTION 10.    Expenses. Subject to the terms of the Loan Documents (including,
without limitation, Section 9.03 of the Credit Agreement), the Borrower agrees
to pay or reimburse the Administrative Agent for all of its out-of-pocket costs
and reasonable expenses incurred in connection with this Incremental Facility
Amendment, any other documents prepared in connection herewith and the
transaction contemplated hereby, including, without limitation, the reasonable
fees and disbursements of counsel to the Administrative Agent.
SECTION 11.    Governing Law. THIS INCREMENTAL FACILITY AMENDMENT AND ANY CLAIM,
CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO OR IN CONNECTION WITH THIS
INCREMENTAL FACILITY AMENDMENT, THE RELATIONSHIP OF THE PARTIES AND/OR THE
INTERPRETATION AND ENFORCEMENT OF THE RIGHTS AND DUTIES OF THE PARTIES WILL BE
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ANY CONFLICTS OF
LAW PRINCIPLES OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW. EACH PARTY HERETO HEREBY AGREES TO BE BOUND BY THE JURISDICTIONAL AND
SERVICE OF PROCESS PROVISIONS OF SECTION 10.14 OF THE CREDIT AGREEMENT AS IF
SUCH SECTION WERE SET FORTH IN FULL HEREIN.
SECTION 12.    Counterparts. This Incremental Facility Amendment may be executed
in counterparts (and by different parties hereto on different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Incremental Facility Amendment, the
Credit Agreement and the other Loan Documents constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof. Delivery of an executed counterpart of a signature page
of this Incremental Facility Amendment by facsimile or email shall be effective
as delivery of a manually executed counterpart of this Amendment. THIS
INCREMENTAL FACILITY AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE ENTIRE AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO THE
SUBJECT MATTER HEREOF AND THEREOF AND SUPERCEDE ALL PRIOR ORAL AGREEMENTS OF THE
PARTIES.


[Remainder of page intentionally left blank.]







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Incremental Facility
Amendment to be duly executed and delivered by their respective proper and duly
authorized officers as of the day and year first above written.


ASPEN TECHNOLOGY, INC.
By:
/s/ KARL E. JOHNSEN
Name:
Karl E. Johnsen
Title:
Chief Financial Officer





ASPENTECH CANADA HOLDINGS, LLC
By:
/s/ FREDERIC G. HAMMOND
Name:
Frederic G. Hammond
Title:
Sole Manager and Secretary











































































[Signature Page to Incremental Facility Amendment]





--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, N.A., as Administrative Agent and an Incremental Facility
Lender
By:
/s/ DAGLAS PANCHAL
Name:
Daglas Panchal
Title:
Executive Director





























































































[Signature Page to Incremental Facility Amendment]







--------------------------------------------------------------------------------





SILICON VALLEY BANK, as an Incremental Facility Lender
By:
/s/ FRANK GROCCIA
Name:
Frank Groccia
Title:
Vice President



































































































[Signature Page to Incremental Facility Amendment]





--------------------------------------------------------------------------------





CITIBANK, N.A., as an Incremental Facility Lender
By:
/s/ RONALD HOMA
Name:
Ronald Homa
Title:
Senior Vice President, as authorized



































































































[Signature Page to Incremental Facility Amendment]







--------------------------------------------------------------------------------





Wells Fargo Bank, National Association, as an Incremental Facility Lender
By:
/s/ TIFFANY ORMON
Name:
Tiffany Ormon
Title:
Director

































































































[Signature Page to Incremental Facility Amendment]







--------------------------------------------------------------------------------





Wells Fargo Bank, N.A., London Branch, as an Incremental Facility Lender
By:
/s/ K.J. MCKNIGHT
Name:
K.J. McKnight
Title:
Director, Credit Risk
 
 
By:
/s/ GINA FLYNN
Name:
Gina Flynn
Title:
Authorized Signatory

























































































[Signature Page to Incremental Facility Amendment]







--------------------------------------------------------------------------------





Citizens Bank, N.A., as an Incremental Facility Lender
By:
/s/ CHRISTOPHER J. DELAURO
Name:
Christopher J. DeLauro
Title:
Vice President



































































































[Signature Page to Incremental Facility Amendment]







--------------------------------------------------------------------------------





TD Bank, N.A., as an Incremental Facility Lender
By:
/s/ CRAIG WELCH
Name:
Craig Welch
Title:
Senior Vice President



































































































[Signature Page to Incremental Facility Amendment]







--------------------------------------------------------------------------------





Schedule A
Incremental Commitment Schedule


Lender
Incremental Commitment
JPMORGAN CHASE BANK, N.A.
$20,000,000
SILICON VALLEY BANK
$20,000,000
CITIBANK, N.A.
$16,000,000
WELLS FARGO BANK, N.A.
WELLS FARGO BANK, N.A. LONDON BRANCH
$16,000,000
CITIZENS BANK, N.A.
$14,000,000
TD BANK, N.A.
$14,000,000
Total
$100,0000,000








--------------------------------------------------------------------------------





Schedule B
Commitments


Lender
Revolving Credit Commitment
Percentage
JPMorgan Chase Bank, N.A.
$70,000,000.00
20.00%
Silicon Valley Bank
$70,000,000.00
20.00%
Citibank, N.A.
$56,000,000.00
16.00%
Wells Fargo Bank, N.A.
Wells Fargo Bank, N.A. London Branch
$56,000,000.00
16.00%
Citizens Bank, N.A.
$49,000,000.00
14.00%
TD Bank, N.A.
$49,000,000.00
14.00%
Total
$350,000,000
100.00%

 







--------------------------------------------------------------------------------





Schedule C


Schedule 3.11
Subsidiaries


Name of Subsidiary
Jurisdiction of Organization
Ownership of Equity Interests
AspenTech Argentina S.r.l.
Argentina
95% of the Equity Interests are owned by the Borrower and the remaining 5% are
owned by Aspen Technology International, Inc.
Aspen Technology Australia Pty. Ltd.
Australia
100% of the Equity Interests are owned by the Borrower.
Aspen Technology WLL
Bahrain
99% of the Equity Interests are owned by AspenTech Europe BV and the remaining
1% are owned by AspenTech Europe SA/NV.
AspenTech Europe S.A./N.V.
Belgium
95.84% of the Equity Interests are owned by the Borrower and the remaining 4.16%
are owned by AspenTech Europe BV.
AspenTech Software Brazil Ltda.
Brazil
99% of the Equity Interests are owned by the Borrower and the remaining 1% are
owned by Aspen Technology International, Inc.
AspenTech Canada Corporation
Canada
100% of the Equity Interests are owned by the AspenTech Canada Holdings, LLC.
Aspen Technology S.A.S.
Colombia
100% of the Equity Interests are owned by the Borrower.
Aspen Tech India Pte. Ltd.
India
15.75% of the Equity Interests are owned by the Borrower and the remaining
84.25% are owned by Aspen Technology (Asia), Inc.
Aspen Technology S.r.l.
Italy
100% of the Equity Interests are owned by the Borrower.
AspenTech Japan Co. Ltd.
Japan
100% of the Equity Interests are owned by Aspen Technology (Asia), Inc.
AspenTech Solutions Sdn. Bhd.
Malaysia
100% of the Equity Interests are owned by AspenTech Canada Corporation.
Aspen Tech de Mexico, S. de R.L. de C.V.
Mexico
99% of the Equity Interests are owned by the Borrower and the remaining 1% are
owned by Aspen Technology International, Inc.
AspenTech Europe B.V.
Netherlands
100% of the Equity Interests are owned by the Borrower.
AspenTech (Beijing) Co., Ltd.
PRC
100% of the Equity Interests are owned by Aspen Technology (Asia), Inc.
AspenTech (Shanghai) Co., Ltd.
PRC
100% of the Equity Interests are owned by Aspen Technology (Asia), Inc.
Aspen Technology LLC
Russia
100% of the Equity Interests are owned by the Borrower.
AspenTech Pte. Ltd.
Singapore
100% of the Equity Interests are owned by the Borrower.
AspenTech Africa (Pty.) Ltd.
South Africa
100% of the Equity Interests are owned by the Borrower.
Aspen Technology S.L.
Spain
100% of the Equity Interests are owned by AspenTech Canada Corporation.
AspenTech (Thailand) Ltd.
Thailand
100% of the Equity Interests are owned by Aspen Technology (Asia), Inc.






--------------------------------------------------------------------------------





AspenTech Ltd.
UK
100% of the Equity Interests are owned by the Borrower.
ATI Global Optimisation Ltd.
UK
100% of the Equity Interests are owned by the Borrower.
Hyprotech UK Ltd.
UK
100% of the Equity Interests are owned by AspenTech Ltd.
AspenTech Canada Holdings, LLC
Delaware
100% of the Equity Interests are owned by the Borrower.
AspenTech Holding Corporation
Delaware
100% of the Equity Interests are owned by the Borrower.
Aspen Technology (Asia) Inc.
Delaware
100% of the Equity Interests are owned by the Borrower.
Aspen Technology International, Inc.
Delaware
100% of the Equity Interests are owned by the Borrower.
Aspen Technology Services Corporation
Delaware
100% of the Equity Interests are owned by the Borrower.
AspenTech Software Corporation
Delaware
100% of the Equity Interests are owned by the Borrower.
AspenTech Venezuela, C.A.
Venezuela
100% of the Equity Interests are owned by the Borrower.
SolidSim Engineering GmbH
Germany
100% of the Equity Interests are owned by the AspenTech Holding Corporation.
The Fidelis Group, LLC
Texas
100% of the Equity Interests are owned by the Borrower.
Mtelligence Corporation
Delaware
100% of the Equity Interests are owned by the AspenTech Holding Corporation.



All Subsidiaries of the Borrower are Excluded Subsidiaries except for AspenTech
Canada Holdings, LLC.







